
	
		II
		112th CONGRESS
		1st Session
		S. 1393
		IN THE SENATE OF THE UNITED STATES
		
			July 20 (legislative
			 day, July 19), 2011
			Mr. Barrasso introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To prohibit the enforcement of a climate change
		  interpretive guidance issued by the Securities and Exchange Commission, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Maintaining Agency Direction on
			 Financial Fraud Act.
		2.Interpretive
			 guidance null and voidNotwithstanding any other provision of law,
			 no interpretive guidance issued by the Securities and Exchange Commission on or
			 after the effective date of this Act relating to Commission Guidance
			 Regarding Disclosure Related to Climate Change, affecting Parts 211,
			 231, and 249 of title 17, Code of Federal Regulations (as described in
			 Commission Release Nos. 33–9106; 34–61469; FR–82), or any successor thereto,
			 may take effect, and such guidance shall have no force or effect with respect
			 to any person on or after February 2, 2010.
		3.Other SEC action
			 prohibited
			(a)Further guidance
			 related to climate changeThe
			 Commission may not issue any interpretive guidance with respect to disclosures
			 related to climate change on or after the effective date of this Act.
			(b)Voluntary
			 submissionsThe Commission may not issue any interpretive
			 guidance that would establish any requirements with respect to the content of
			 or format for any disclosures related to climate change voluntarily submitted
			 by any entity to the Commission on or after the effective date of this
			 Act.
			(c)Civil and
			 administrative actionsNo civil or administrative action or
			 proceeding pertaining to disclosures related to climate change may be initiated
			 by the Commission on or after the date of the enactment of this Act and any
			 such actions or proceedings pending on such date shall be terminated.
			(d)Rule of
			 constructionNothing in this section shall be construed
			 to—
				(1)prohibit the
			 Commission from issuing interpretive guidance with respect to disclosures
			 related to non-anthropogenic or natural climate variability observed over
			 comparable time periods; or
				(2)terminate an
			 administrative action or proceeding pertaining to such disclosures.
				
